Case: 4:16-cv-00646-JAR Doc. #: 195 Filed: 12/14/18 Page: 1 of 2 PageID #: 3540




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 Christina Kinnamon, individually and          )
 on behalf of all others similarly situated,   )
                                               )
        Plaintiff,                             )
 v.                                            )     Case No: 4:16-cv-646 JAR
                                               )
 Ditech Financial, LLC,                        )
                                               )
        Defendant.                             )


             DEFENDANT DITECH FINANCIAL, LLC’S MOTION TO STAY

       Defendant Ditech Financial, LLC (“Ditech”), through its undersigned counsel, hereby

moves to stay all proceedings in this matter pending the decision of the Eighth Circuit in Roark v.

Credit One Bank, N.A., No. 16-cv-00173 (D. Minn.), notice of appeal filed Dec. 12, 2018, No. 18-

3643 (8th Cir.). The facts and authorities supporting this Motion are set forth in the accompanying

Memorandum of Law.



Dated: December 14, 2018                           Respectfully submitted,

                                                   /s/ Charles N. Insler
                                                   Charles N. Insler (58623MO)
Martin C. Bryce, Jr.                               HEPLER BROOM LLC
Courtney L. Yeakel                                 One Metropolitan Square
BALLARD SPAHR LLP                                  211 North Broadway Suite 2700
1735 Market Street, 51st Floor                     St. Louis, MO 63102
Philadelphia, PA 19103                             Phone: 314-241-6160
Telephone: 215.665.8500                            Fax: 314-241-6116
Facsimile: 215.864.8999                            cni@heplerbroom.com
Of Counsel                                         Attorney for Defendant Ditech Financial LLC
Case: 4:16-cv-00646-JAR Doc. #: 195 Filed: 12/14/18 Page: 2 of 2 PageID #: 3541



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of December, 2018, I have caused a true and correct

copy of the foregoing Motion to Stay to be served on the following counsel by email:

              Timothy Sostrin, III, Esquire
              Keith J. Keogh, Esquire
              Keogh Law, Ltd.
              55 W. Monroe Street, Suite 3390
              Chicago, IL 60603

              Sergei Lemberg. Esquire
              Lemberg Law LLC
              43 Danbury Road
              Wilton, CT 06897

              John Hein, Esquire
              Sauerwein Hein, P.C.
              147 North Meramec Avenue
              St. Louis, MO 63105



                                                    /s/ Charles N. Insler
                                                    Charles N. Insler
